DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informality.  There are several instances where the specification uses the phrase "sprung element." It is requested that this phrase be replaced with "spring element."  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(p)(5) because they do not include the following reference sign mentioned in the description:  reference item 22.  It appears that reference item 23 as used on figure 2 should actually be reference item 22.  Corrected drawing sheets in compliance with 37 C.F.R. 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next action. 
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 4,878,378
Harada
United States Patent 5,287,732
Sekiguchi
United States Patent 8,171,776
Andersson et al.
United States Patent Application Publication 2012/0210774
Raffer
Japanese Patent Application Publication 2001353432
Shigeru et al.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 10, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi in view of Shigeru et al.
Sekiguchi teaches a rotational viscometer for measuring the viscosity of substance.  The viscometer comprises a housing (reference item 100), a measurement shaft (reference items 5c and 22) having ends, a drive (reference item 21), and a hollow shaft (reference item 10b).  The measurement shaft is disposed inside said hollow shaft as seen in at least figure 1A.  At a distal end of the measurement shaft is a measurement body (reference item 6a) that will, in use, be loaded with a specimen.  As seen in figure 1A ends of said hollow shaft and said measurement shaft opposites said measurement body protrude into the housing.  Within the housing is a 
Sekiguchi do not teach the housing and coupling element can be removed from the rotational viscometer.  However, from Shigeru et al. it is known to have a housing (reference item 8) with a coupling (reference item 7) that can be removed from a rotating shaft (reference item 4) as shown in at least figures 1 and 2.    
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Sekiguchi with the teachings of Shigeru et al. in order to have a removable housing for the predicable benefit of allowing the components within the housing to be removed, replaced, and/or repaired as needed. 
	With regard to claim 12 the angle measuring unit is integrated within the housing and would be removable with the rest of the housing.
With regard to claim 15 Sekiguchi teach that it is known to provide bearings including a jewel bearing (reference item 12).
With regard to claim 19 the spring element is elastic.  The housing and the elastic coupling can be removed from the at least the measurement shaft.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi and Shigeru et al. as applied to claim 10 above, and further in view of Harada.
With regard to claim 18 Sekiguchi and Shigeru et al. teach a viscometer with a motor that rotates a shaft where the shaft is integrated into the motor.  Sekiguchi and Shigeru et al. do not teach the use of a motor attached to the shaft via a gear.  However, Harada teaches that it is already known to have a motor (reference item 20) that rotates a shaft (reference item 24) using gearing (reference items 22 and 23).  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Sekiguchi and Shigeru et al. with the teachings of Harada in order to replace one known drive assembly (motor with integrated shaft) with another drive assembly (motor/gear) as this amountsw to mere substitution of one known means for driving the shaft with another known means, and such substitution would provide the same result in that the shaft will rotate.
Claims 13, 14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi and Shigeru et al. as applied to claims 10 or 12 above, and further in view of Raffer.
With regard to claims 13 and 14 Sekiguchi and Shigeru et al. teach a viscometer with angle measuring means (reference item 23).  The angle measuring means is not expressly disclosed.  However, Raffer teach that it is known to have two sensors (reference item 24), one associated with a first shaft (reference item 9) and another associated with a second shaft (reference item 10).  The angle measuring can be based on capacitive measuring.  The angle difference can be transmitted to measuring electronics (reference item 13). 
et al. teach a viscometer with a housing (reference item 100) and electronics (reference item 35).  The electronics are not within the housing.  However, Raffer teach a viscometer with electronics (reference items 13 and 23) associated with a housing as seen at least in figure 2.  
With regard to claim 22 Raffer et al. further teach using a bearing (reference item L) to mount the rotating shaft where the bearing can be an air bearing.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Sekiguchi and Shigeru et al. with the teachings of Raffer in order to associate the electronics with the housing so that they do not have to be disconnected/reconnected when replacing the housing unit.  Then use of a known sensor, such as a capacitive sensor, would have been obvious since Raffer teach that this can provide high resolution.  Finally, the use of an air bearing would have been obvious in order to reduce /eliminate the friction/wearing between the shaft and the motor.
Allowable Subject Matter
Claims 11, 16, 17, 20, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 11 the prior art do not appear to teach the combination of elements coupled to the housing and where the housing rotates with these elements.
With regard to claim 16 the prior art do not appear to teach a removable housing having memory/identification unit and where information contained in the memory/identification unit 
Claims 17, 20, and 23 are allowable based on their dependence on claims 11 or 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.